Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application and were examiner on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claims 2 fails to further limit the subject matter of the claim upon which it depends, because the process of preparing a fermentation product as recited in claim 2 is broader than the process of preparing a sugar product as recited in claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	


Claim Rejections - 35 USC § 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by previously cited Cannella et al. (cited on IDS filed on 8/30/2019, Biotechnol. Bioeng., 2014, Vol. 111, p. 59–68, and 3 pages of Supplementary Information, first published online on September 11, 2013 in Wiley Online Library) as evidenced by previously cited bioz.com (Bioz, Celluclast 1.5 L Product Overview, downloaded on 12/20/2018, 3 pages of PDF) and previously cited Merriam-Webster (Definition of “headspace”).
Cannella et al. disclose a process for  preparation of a sugar product from lignocellulosic material, comprising the step of enzymatic hydrolysis of the lignocellulosic material (wheat straw) (see for example, p. 60 right-hand column last paragraph) in one or more containers using an enzyme composition (enzymatic hydrolysis conducted in twelve bottles/reactors) (see for example, p. 61 left-hand column 2nd and 3rd paragraphs –continued on right-hand column) comprising at least two cellulases to obtain a sugar product (two commercial Cellulase preparations were used) (also see for example, p. 60 right-hand column 3rd paragraph lines 1-4), wherein the enzymatic hydrolysis comprises at least, a first stage wherein the enzymatic hydrolysis is performed at a first temperature (enzymatically hydrolyzed at 50°C) (see for example, p. 61 right-hand column 2nd paragraph), and a second stage wherein the enzymatic hydrolysis is performed at a second temperature, wherein the second temperature is lower than the first temperature (cooled to 34°C) (see for example, p. 61 right-hand column 2nd paragraph), and wherein oxygen is added to the hydrolysis during at least part of the second stage (results reveal release of oxidized products and oxygen role during hydrolysis) (see for example, p. 66 left-hand column 1st paragraph lines 6-20).
nd paragraph), wherein the first temperature is from 50 - 90°C (enzymatically hydrolyzed at 50°C) (see for example, p. 61 right-hand column 2nd paragraph), wherein the second temperature is from 20 - 49°C (cooled to 34°C) (see for example, p. 61 right-hand column 2nd paragraph), wherein the first stage takes 12 - 200 hours (72 or 24 hours) (see for example, p. 61 right-hand column 2nd paragraph), wherein the second stage takes 2 - 72 hours (24 and 48 hours) (see for example, p. 64 right-hand column Figure 3 and its legend, see horizontal axis time points after 0), wherein the first stage is performed in one or more first containers (twelve bottles/reactors, and all batch configuration) (see for example, p. 61 left-hand column 2nd and 3rd paragraphs, and p. 63 left-hand 2nd paragraph lines 1-3), wherein the second stage is performed in one or more second containers (Roller bottle Reactor or RBR, and all batch configuration) (see for example, p. 60 left-hand column 2nd paragraph lines 6-14, and p. 63 left-hand 2nd paragraph lines 1-3), wherein the enzyme composition is derived from a fungus and/or the enzyme composition comprises a fungal enzyme (cellulase preparations Celluclast 1.5L and Cellic Ctec2, Celluclast 1.5L is which are fungal enzyme preparations) (see p. 60 right-hand column 2nd paragraph), It should be noted that Celluclast 1.5L is a fungal enzyme (from Trichoderma reesei) (see for example, p. 2 2nd paragraph of Bioz; Celluclast 1.5 L Product Overview).
Claim Interpretation:
For examination purposes “headspace” (as recited in claim 9) is being interpreted as the volume above a liquid or solid in a closed container (see attached Merriam-Webster Definition of “headspace”).
Cannella et al. also disclose wherein the fermentation is performed in one or more containers and oxygen is added to the headspace of the one or more second containers (fermentation of wheat straw hydrolyzates by S. cerevisiae samples on YPD plates, it should be noted that oxygen/air would be in the volume above the S. cerevisiae and the hydrolyzates in the plates/containers) (p. 62 left-hand column 2nd and 3rd paragraph), wherein the second stage is performed in the one or more fermentation containers (SSF or simultaneous hydrolysis and fermentation) (see for example, p. 61 right-hand column 2nd nd paragraph), wherein the dry matter content at the end of the first stage is 5 wt% or higher (dry matter or DM concentrations 20% or 30% in all tested scenarios) (see for example, p. 61 left-hand column last paragraph), and wherein the dry matter content at the end of the second stage is 5 wt% or higher (dry matter or DM concentrations 20% or 30% in all tested scenarios) (see for example, p. 61 left-hand column last paragraph), wherein the lignocellulosic material is pretreated before and/or during the enzymatic hydrolysis (pretreated wheat straw) (see for example, p. 60 last paragraph), and wherein the fermentation product is ethanol (see for example, p. 61 Table 1 lower part “% Ethanol yield” and p. 63 left-hand column “Ethanol Fermentation Using…” and Table II.), and fermentation is conducted with a fermenting microorganism (S. cerevisiae) (p. 62 left-hand column 2nd paragraph).
Cannella et al. therefore anticipates the claimed process for preparation of a sugar from lignocellulosic material.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cannella et al. as evidenced by previously cited bioz.com and Merriam-Webster, and further in view of Karl et al. (U.S. Patent No. 7,820,418).
Cannella et al. teach a process for  preparation of a sugar product from lignocellulosic material, comprising the step of enzymatic hydrolysis of the lignocellulosic material (wheat straw) (see for example, p. 60 right-hand column last paragraph) in one or more containers using an enzyme composition (enzymatic hydrolysis conducted in twelve bottles/reactors) (see for example, p. 61 left-hand column 2nd and 3rd paragraphs –continued on right-hand column) comprising at least two cellulases to obtain a sugar product (two commercial Cellulase preparations were used) (also see for example, p. 60 right-hand column 3rd paragraph lines 1-4), wherein the enzymatic hydrolysis comprises at least, a first stage wherein the enzymatic hydrolysis is performed at a first temperature (enzymatically hydrolyzed at 50°C) (see for example, p. 61 right-hand column 2nd paragraph), and a second stage wherein the enzymatic hydrolysis is performed at a second temperature, wherein the second temperature is lower than the first temperature (cooled to 34°C) (see for example, p. 61 right-hand column 2nd paragraph), and wherein oxygen is added to the hydrolysis during at least part of the second stage (results reveal release of oxidized products and oxygen role during hydrolysis) (see for example, p. 66 left-hand column 1st paragraph lines 6-20).
Cannella et al. teach fermentation of the sugar product to produce a fermentation product (hydrolysis and fermentation steps) (see for example, p. 61 right-hand column 2nd paragraph), wherein the first temperature is from 50 - 90°C (enzymatically hydrolyzed at 50°C) (see for example, p. 61 right-hand column 2nd paragraph), wherein the second temperature is from 20 - 49°C (cooled to 34°C) (see for example, p. 61 right-hand column 2nd paragraph), wherein the first stage takes 12 - 200 hours (72 or 24 hours) (see for example, p. 61 right-hand column 2nd paragraph), wherein the second stage takes 2 - 72 hours (24 and 48 hours) (see for example, p. 64 right-hand column Figure 3 and its legend, see horizontal axis time points after 0), wherein the first stage is performed in one or more first containers (twelve nd and 3rd paragraphs, and p. 63 left-hand 2nd paragraph lines 1-3), wherein the second stage is performed in one or more second containers and wherein the fermentation is performed in one or more containers (Roller bottle Reactor or RBR, and all batch configuration) (see for example, p. 60 left-hand column 2nd paragraph lines 6-14, and p. 63 left-hand 2nd paragraph lines 1-3), wherein the enzyme composition is derived from a fungus and/or the enzyme composition comprises a fungal enzyme (cellulase preparations Celluclast 1.5L and Cellic Ctec2, Celluclast 1.5L is which are fungal enzyme preparations) (see p. 60 right-hand column 2nd paragraph). It should be noted that Celluclast 1.5L is a fungal enzyme (from Trichoderma reesei) (see for example, p. 2 2nd paragraph of Bioz; Celluclast 1.5 L Product Overview).
Claim Interpretation:
For examination purposes “headspace” (as recited in claim 9) is being interpreted as the volume above a solid or liquid in a closed container (see attached Merriam-Webster Definition of “headspace”).
Cannella et al. also teach oxygen is added to the headspace of the one or more second containers (fermentation of wheat straw hydrolyzates by S. cerevisiae samples on YPD plates, it should be noted that oxygen/air would be in the volume above of the S. cerevisiae and the hydrolyzates in the plates/containers) (p. 62 left-hand column 2nd and 3rd paragraph), wherein the second stage is performed in the one or more fermentation containers (SSF or simultaneous hydrolysis and fermentation) (see for example, p. 61 right-hand column 2nd paragraph), wherein the second stage is performed in one or more containers used for the propagation of fermenting microorganisms (SSF, wherein the enzymes and yeast were added at the same time) (see for example, p. 61 right-hand column 2nd paragraph), wherein the dry matter content at the end of the first stage is 5 wt% or higher (dry matter or DM concentrations 20% or 30% in all tested scenarios) (see for example, p. 61 left-hand column last paragraph), and wherein the dry matter content at the end of the second stage is 5 wt% or higher (dry matter or DM concentrations 20% or 30% in all tested scenarios) (see for example, p. 61 left-hand column last paragraph), wherein the lignocellulosic material is pretreated before and/or during the enzymatic hydrolysis (pretreated wheat straw) (see for example, p. 60 last paragraph), and wherein the fermentation product is ethanol (see for S. cerevisiae) (p. 62 left-hand column 2nd paragraph).
Cannella et al. do not teach wherein the one or more first containers and/or one or more second containers have a volume of at least 1 m3 (claim 10), wherein the oxygen concentration (DO) in the lignocellulosic material present during the enzymatic hydrolysis of said second stage is at least 0.0023 mol/m.sup.3 when measured at atmospheric pressure and about 32.degree. C. (Claim 21), and the oxygen is added by sparging (claim 22).
However, regarding wherein the one or more first containers and/or one or more second containers have a volume of at least 1 m3 (claim 10), Cannella et al. teach 1200 cm3 (12 x 100 ml) bottles/reactors were used (see p. 61 left-hand column 2nd paragraph), and the processing strategies and conditions are to be applied at industrial scale (see for example, Abstract and Introduction). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to optimize the size/volume of the one or more first containers and/or one or more second containers in the process taught by Cannella et al. by routine optimization based on the teachings of prior art (also see MPEP 2144.05 II. “Routine Optimization”).
Moreover, regarding the limitations claims 21 and 22, Karl et al. teach the technique of adding oxygen by sparging during a hydrolysis and fermentation processes, and further air flow of 1.0 L/min (air sparging, and air source/air flow at 1.0 L/min) (see for example, column 9 lines 25-31, column 26 lines 39-43, column 30 lines 30-50, and Figure 1.). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of using this known technique of supplying oxygen known and available in the art during the process for preparation of a sugar product from lignocellulosic material taught by Cannella et al. with a reasonable expectation of success in applying oxygen by sparging. The air pressure would have been optimized by a person of ordinary skill in the art by routine optimization based on the teachings of prior art (also see MPEP 2144.05 II. “Routine Optimization”). 
s 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cannella et al. as evidenced by bioz.com and Merriam-Webster (Definition of “headspace”) as applied to claims 1-16 and 19-20 above, and further in view of previously cited Schell et al. (Applied Biochemistry and Biotechnology, 1990, Vol. 24/25 p. 287-297).
The teachings of Cannella et al. regarding claims 1-16 and 19-20 are discussed above in detail.
Regarding wherein the enzyme composition is a whole fermentation broth (claim 17), Schell et al. teach using a whole fermentation broth enzyme composition (whole cellulase broth of T. reesei) for enzymatic hydrolysis of a lignocellulosic material to a sugar product and fermentation (SSF experiment) (see for example, Abstract and p. 290 3rd paragraph), and further teach the whole fermentation broth produce higher ethanol yields (p. 298 last paragraph – Continued on p, 296 1st paragraph).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention,  knowing that using a whole fermentation broth enzyme composition for enzymatic hydrolysis of a lignocellulosic material to a sugar product and fermentation produce higher ethanol yields (as taught by Schell et al.), would have been motivated to substitute the enzyme composition taught by Schell et al. for the enzyme composition in the method of Cannella et al. because substitution of an art-recognized enzyme composition for another enzyme composition in the method of Cannella et al. would have been obvious (substitution of equivalents known for the same purpose) (also see MPEP 2143 B., and 2144.06 II.), and the results, i.e., enzymatic hydrolysis of a lignocellulosic material to a sugar product and further ethanol production would have been predictable.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Cannella et al. as evidenced by bioz.com and Merriam-Webster as applied to claims 1-16 and 19-20, above and further in view of previously cited Tomas-Pejo et al. (Biotechnol. Bioeng., 2008, Vol. 100, p. 1122-1131).
The teachings of Cannella et al. regarding claims 1-16 and 19-20 are discussed above in detail.
Saccharomyces cerevisiae F12) that can ferment C5 sugar (xylose) released from the action of cellulases (Celluclast1.5 L) from lignocellulosic material (WIS fraction) and increased ethanol (see for example, Abstract and p. 1124 left-hand column “Microorganisms and Media” and right-hand column “Fermentation”, and p. 1127 right-hand column “Simultaneous …” –Continued on p. 1128 both columns). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention,  knowing that a fermenting microorganism that is able to ferment at least one C5 sugar that can ferment C5 sugar released from as a result of enzymatic hydrolysis of the lignocellulosic material by the action of cellulases and increased ethanol (as taught by Tomas-Pejo et al.), would have been motivated to substitute the fermenting microorganism that is able to ferment at least one C5 sugar taught by Tomas-Pejo et al. for the fermenting microorganism in the method of Cannella et al., because substitution of an art-recognized fermenting microorganism for another fermenting microorganism in the method of Cannella et al. would have been obvious (substitution of equivalents known for the same purpose) (also see MPEP 2143 B., and 2144.06 II.), and the results, i.e., fermentation of C5 sugar and furthe ethanol production would have been predictable.

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10557157. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claims 1-16 of U.S. Patent No.10557157 disclose:

1. A process for preparation of a fermentation product from lignocellulosic material, comprising: enzymatic hydrolysis of the lignocellulosic material using an enzyme composition comprising at least two cellulases to obtain a sugar product, wherein the enzymatic hydrolysis comprises at least: a) a first stage wherein the enzymatic hydrolysis is performed at a first temperature, in one or more first container, b) a second stage wherein the enzymatic hydrolysis is performed at a second temperature, in one or more second container, wherein the second temperature is lower than the first temperature and wherein oxygen is added to the hydrolysis during at least part of the second stage, wherein the oxygen concentration (DO) in the lignocellulosic material present 
2. The process according to claim 1, wherein the first temperature is from 50-90.degree. C. 
3. The process according to claim 1, wherein the second temperature is from 20-49.degree. C. 
4. The process according to claim 1, wherein the first stage takes 12-200 hours. 
5. The process according to claim 1, wherein the second stage takes 2-72 hours. 
6. The process according to claim 1, wherein the enzyme composition is derived from a fungus and/or a fungal enzyme composition the enzyme composition comprises a fungal enzyme. 
7. The process according to claim 1, wherein the one or more first container and/or one or more second container have a volume of at least 1 m.sup.3. 
8. The process according to claim 6, wherein oxygen is added to the headspace of the one or more second container. 
9. The process according to claim 1, wherein the dry matter content at the end of the first stage is 5 wt % or higher. 
10. The process according to claim 1, wherein the dry matter content at the end of the second stage is 5 wt % or higher. 
11. The process according to claim 1, wherein the enzyme composition is a whole fermentation broth. 
12. The process according to claim 1, wherein the fermentation is conducted with a microorganism that is able to ferment at least one C5 sugar. 
13. The process according to claim 1, wherein the lignocellulosic material is pretreated before and/or during the enzymatic hydrolysis. 
14. The process according to claim 1, wherein the fermentation product is ethanol. 
15. The process according to claim 1, wherein the one or more first container and/or one or more second container have a volume of at least 10 m.sup.3. 
16. The process of claim 1, wherein the oxygen is added by sparging. 

Therefore, the specie of the method for preparation of a fermentation product from lignocellulosic material, comprising: enzymatic hydrolysis of the lignocellulosic material using an enzyme composition comprising at least two cellulases to obtain a sugar product, wherein the enzymatic hydrolysis comprises at least: a) a first stage wherein the enzymatic hydrolysis is performed at a first temperature, in one or more first container, b) a second stage wherein the enzymatic hydrolysis is performed at a second temperature, in one or more second container, wherein the second temperature is lower than the first temperature and wherein oxygen is added to the hydrolysis during at least part of the second stage, wherein the oxygen concentration (DO) in the lignocellulosic material present during the enzymatic hydrolysis of said second stage is at least 0.0023 mol/m.sup.3 when measured at atmospheric pressure and about 32.degree. C., and c) a fermentation, wherein said sugar product obtained is fermented to said fermentation product, in one or more third container, and optionally recovering the fermentation product, as disclosed by claims 1-16 of U.S. Patent No.10557157 anticipate the claimed method for preparation of a fermentation product from lignocellulosic material, comprising: enzymatic 

Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651